Name: 2012/837/EU: Council Decision of 18Ã July 2011 on the conclusion of the Agreement between the European Union and Australia amending the Agreement on mutual recognition in relation to conformity assessment, certificates and markings between the European Community and Australia
 Type: Decision
 Subject Matter: international affairs;  technology and technical regulations;  European Union law;  Asia and Oceania;  European construction;  marketing
 Date Published: 2012-12-29

 Important legal notice|2012/837/EU: Council Decision of 18 July 2011 on the conclusion of the Agreement between the European Union and Australia amending the Agreement on mutual recognition in relation to conformity assessment, certificates and markings between the European Community and Australia - Agreement between the European Union and Australia amending the Agreement on mutual recognition in relation to conformity assessment, certificates and markings between the European Community and Australia Official Journal L 359 , 29/12/2012 P. 0001 - 0020Council Decisionof 18 July 2011on the conclusion of the Agreement between the European Union and Australia amending the Agreement on mutual recognition in relation to conformity assessment, certificates and markings between the European Community and Australia(2012/837/EU)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(6)(a)(v) thereof,Having regard to the proposal from the European Commission,Having regard to the consent of the European Parliament,Whereas:(1) The Agreement on mutual recognition in relation to conformity assessment, certificates and markings between the European Community and Australia [1] entered into force on 1 January 1999 [2].(2) In accordance with Council Decision 2011/456/EU [3], the Agreement between the European Union and Australia amending the Agreement on mutual recognition in relation to conformity assessment, certificates and markings between the European Community and Australia ("the Agreement") was signed by the Commission on 23 February 2012, subject to its conclusion.(3) As a consequence of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community.(4) The Agreement should be concluded,HAS ADOPTED THIS DECISION:Article 1The Agreement between the European Union and Australia amending the Agreement on mutual recognition in relation to conformity assessment, certificates and markings between the European Community and Australia ("the Agreement") is hereby approved on behalf of the Union.The text of the Agreement is attached to this Decision.Article 2The President of the Council shall designate the person empowered to proceed, on behalf of the Union, to transmitting the diplomatic notes provided for in Article 2 of the Agreement, in order to express the consent of the Union to be bound by the Agreement [4].Article 3This Decision shall enter into force on the day of its adoption.Done at Brussels, 18 July 2011.For the CouncilThe PresidentM. Dowgielewicz[1] OJ L 229, 17.8.1998, p. 3.[2] OJ L 5, 9.1.1999, p. 74.[3] OJ L 194, 26.7.2011, p. 1.[4] The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.--------------------------------------------------Agreementbetween the European Union and Australia amending the Agreement on mutual recognition in relation to conformity assessment, certificates and markings between the European Community and AustraliaTHE EUROPEAN UNIONandAUSTRALIA,hereinafter "the Parties",HAVING concluded the Agreement on mutual recognition in relation to conformity assessment, certificates and markings [1] signed in Canberra on 24 June 1998 (hereinafter "the Agreement on Mutual Recognition");NOTING the need to simplify the operation of the Agreement on Mutual Recognition;NOTING the need to clarify the status of the Sectoral Annexes of the Agreement on Mutual Recognition;WHEREAS Article 3 of the Agreement on Mutual Recognition sets out the form of the Sectoral Annexes in detail;WHEREAS Article 4 of the Agreement on Mutual Recognition restricts the application of the Agreement to industrial products that originate in the Parties according to non-preferential rules of origin;WHEREAS Article 12 of the Agreement on Mutual Recognition establishes a Joint Committee that, inter alia, gives effect to decisions on the inclusion of conformity assessment bodies in, and their removal from, the Sectoral Annexes and sets out a procedure for such inclusion and removal;WHEREAS Articles 8 and 12 of the Agreement on Mutual Recognition refer to the Chair of the Joint Committee;WHEREAS Article 12 of the Agreement on Mutual Recognition does not explicitly empower the Joint Committee to amend the Sectoral Annexes, except to give effect to the decision by a designating authority to designate or to withdraw designation of a particular conformity assessment body;CONSIDERING that Article 3 of the Agreement on Mutual Recognition should be amended, both to reflect the changes proposed to Article 12 thereof to limit the requirement for the Joint Committee to take action on the recognition or withdrawal of recognition of conformity assessment bodies to cases that have been contested by the other Party under Article 8 of the Agreement on Mutual Recognition, and to allow greater flexibility in the structure of Sectoral Annexes to the Agreement;CONSIDERING that in order that trade between the Parties is not unnecessarily restricted, the origin restriction in Article 4 of the Agreement on Mutual Recognition should be deleted;CONSIDERING that in order to reflect the fact that the Joint Committee is co-chaired by the Parties, the references to the Chair of the Joint Committee should be deleted from Articles 8 and 12 of the Agreement on Mutual Recognition;CONSIDERING that enhanced exchange of information between the Parties regarding the operation of the Agreement on Mutual Recognition will facilitate its operation;CONSIDERING that in order to make timely adaptations to the Sectoral Annexes so as to take account of technical progress, and other factors such as enlargement of the European Union, the Joint Committee should be explicitly empowered in Article 12 of the Agreement on Mutual Recognition to amend the Sectoral Annexes in areas other than to give effect to the decision by a designating authority to designate or to withdraw designation of a particular conformity assessment body, and also to adopt new Sectoral Annexes;RECOGNISING that the Parties may need to undertake certain domestic procedures before amendments to the Sectoral Annexes or the adoption of new Sectoral Annexes take effect;CONSIDERING that in order to simplify the operation of the Agreement on Mutual Recognition, the need for the Joint Committee to take action on the recognition or withdrawal of recognition of conformity assessment bodies should be limited to cases that have been contested by the other Party under Article 8 of the Agreement on Mutual Recognition;CONSIDERING that in order to simplify the operation of the Agreement on Mutual Recognition, a simpler procedure for the recognition, withdrawal of recognition, and suspension of conformity assessment bodies should be set up in Article 12 thereof, and the position regarding conformity assessment carried out by bodies afterwards suspended or withdrawn should be clarified,HAVE AGREED AS FOLLOWS:Article 1Amendments to the Agreement on Mutual RecognitionThe Agreement on Mutual Recognition is hereby amended as follows:1. Article 3(2) is replaced by the following:"2. Each Sectoral Annex shall, in general, contain the following information:(a) a statement of its scope and coverage;(b) the legislative, regulatory and administrative requirements pertaining to the conformity assessment procedures;(c) the designating authorities;(d) a set of procedures for the designation of conformity assessment bodies, and(e) additional provisions as required.".2. Article 4 is replaced by the following:"Article 4Scope and coverageThis Agreement shall apply to the conformity assessment of products specified in the statement of scope and coverage in each Sectoral Annex.".3. Article 6 is replaced by the following:"Article 6Designating authorities1. The Parties shall ensure that the designating authorities responsible for designating conformity assessment bodies have the necessary power and competence to designate, suspend, remove the suspension of, and withdraw the designation of, such bodies.2. In making such designations, suspensions, removals of suspension and withdrawals, designating authorities shall, unless specified otherwise in the Sectoral Annexes, observe the procedures for designation set out in Article 12 and the Annex.".4. Article 7(1) is replaced by the following:"1. The Parties shall exchange information concerning the procedures used to ensure that the designated conformity assessment bodies under their responsibility comply with the legislative, regulatory and administrative requirements outlined in the Sectoral Annexes and the competence requirements specified in the Annex.".5. Article 8 is amended as follows:(a) paragraph 3 is replaced by the following:"3. Such contestation has to be justified in an objective and argued manner and in writing to the other Party and to the Joint Committee.";(b) paragraph 6 is replaced by the following:"6. Except when decided otherwise by the Joint Committee, the contested conformity assessment body shall be suspended by the competent designating authority from the time its competence or compliance is challenged until either agreement is reached in the Joint Committee on the status of that body or the challenging Party notifies the other Party and the Joint Committee that it is satisfied as to the competence and compliance of that body.".6. Article 9 is replaced by the following:"Article 9Exchange of information1. The Parties shall exchange information concerning the implementation of the legislative, regulatory and administrative provisions identified in the Sectoral Annexes and shall maintain an accurate list of conformity assessment bodies designated in accordance with this Agreement.2. Consistent with their obligations under the World Trade Organization Agreement on Technical Barriers to Trade, each Party shall inform the other Party of the changes it intends to make to the legislative, regulatory and administrative provisions relating to the subject matter of this Agreement and shall, except as provided for in paragraph 3 of this Article, notify the other Party of the new provisions at least 60 calendar days before their entry into force.3. Where a Party takes urgent measures that it considers warranted by considerations of safety, health or protection of the environment in order to eliminate an immediate risk posed by a product covered by a Sectoral Annex, it shall notify the other Party of the measures and the reasons for their imposition immediately, or as otherwise specified in the Sectoral Annex.".7. Article 12 is amended as follows:(a) paragraphs 3 to 7 are replaced by the following:"3. The Joint Committee shall meet at least once a year unless the Joint Committee or the Parties decide otherwise. If required for the effective functioning of this Agreement, or at the request of either Party, an additional meeting or meetings shall be held.4. The Joint Committee may consider any matter related to the functioning of this Agreement. In particular, it shall be responsible for:(a) amending the Sectoral Annexes in accordance with this Agreement;(b) exchanging information concerning the procedures used by either Party to ensure that the conformity assessment bodies maintain the necessary level of competence;(c) in accordance with Article 8, appointing a joint team or teams of experts to verify the technical competence of a conformity assessment body and its compliance with other relevant requirements;(d) exchanging information and notifying the Parties of modifications of legislative, regulatory and administrative provisions referred to in the Sectoral Annexes, including those which require modification of the Sectoral Annexes;(e) resolving any questions relating to the application of this Agreement and its Sectoral Annexes, and(f) adopting new Sectoral Annexes in accordance with this Agreement.5. Any amendments to the Sectoral Annexes made in accordance with this Agreement and any new Sectoral Annexes adopted in accordance with this Agreement shall be notified promptly in writing by the Joint Committee to each Party, and shall come into effect for both Parties on the date on which the Joint Committee receives notification from each Party confirming completion of their respective procedures for the amendments or new Sectoral Annex to take effect, unless otherwise mutually determined in writing by the Parties.6. The following procedure shall apply in relation to the designation of a conformity assessment body:(a) a Party wishing to designate a conformity assessment body shall forward its proposal to that effect to the other Party in writing, adding supporting documentation as defined by the Joint Committee;(b) in the event that the other Party consents to the proposal or upon the expiry of 60 calendar days without an objection having been lodged in accordance with the procedures of the Joint Committee, the conformity assessment body shall be considered to be a designated conformity assessment body under the terms of Article 5;(c) in the event that, under Article 8, the other Party contests the technical competence or compliance of the proposed conformity assessment body within the aforementioned 60-day period, the Joint Committee may decide to carry out a verification of the body concerned, in accordance with Article 8;(d) in the case of the designation of a new conformity assessment body, conformity assessment carried out by such a body shall be valid from the date on which it becomes a designated conformity assessment body in accordance with this Agreement;(e) either Party may suspend, remove suspension or withdraw the designation of a conformity assessment body under its jurisdiction. The Party concerned shall immediately notify the other Party and the Joint Committee of its decision in writing, together with the date of such decision. The suspension, removal of suspension or withdrawal shall take effect from the date of the Partys decision;(f) in accordance with Article 8, either Party may, in exceptional circumstances, contest the technical competence of a designated conformity assessment body under the jurisdiction of the other Party. In this case the Joint Committee may decide to carry out a verification of the body concerned, in accordance with Article 8.7. In the event that the designation of a conformity assessment body is suspended or withdrawn, conformity assessment carried out by that body before the date of effect of the suspension or withdrawal shall remain valid unless either the responsible Party has limited or cancelled that validity, or the Joint Committee determines otherwise. The Party under whose jurisdiction the suspended or withdrawn conformity assessment body was operating shall notify the other Party in writing of any such changes relating to a limitation or cancellation of validity.";(b) the following paragraph is added:"9. The Joint Committee shall keep the Sectoral Annexes up-to-date and shall provide these to the Parties upon the amendments taking effect.".8. Article 15 is amended as follows:(a) paragraph 1 is replaced by the following:"1. The Annex to this Agreement forms an integral part thereof. The Sectoral Annexes form the administrative arrangements for the implementation of this Agreement and have less than treaty status.";(b) paragraph 3 is replaced by the following:"3. The Joint Committee may adopt Sectoral Annexes to which Article 2 applies and which will provide the implementing arrangements for this Agreement.";(c) paragraph 4 is replaced by the following:"4. Amendments to the Sectoral Annexes, and the adoption of new Sectoral Annexes, shall be determined by the Joint Committee and come into effect in accordance with Article 12(5).".9. The Annex is hereby amended as follows:(a) paragraph 9 is replaced by the following:"9. Designating authorities shall inform their Partys representatives on the Joint Committee, established under Article 12 of this Agreement, of the conformity assessment bodies to be designated, suspended or withdrawn. Designation, suspension or withdrawal of designation of conformity assessment bodies shall take place in accordance with this Agreement and the rules of procedure of the Joint Committee.";(b) paragraph 10 is replaced by the following:"10. When advising their Partys representative on the Joint Committee established under this Agreement of the conformity assessment bodies to be designated, the designating authority shall provide the following details in respect of each conformity assessment body:(a) the name;(b) the postal address;(c) the facsimile (fax) number and e-mail address;(d) the range of products, processes, standards or services it is authorised to assess;(e) the conformity assessment procedures it is authorised to carry out, and(f) the designation procedure used to determine competence.".10. The Sectoral Annex on medicinal products GMP inspection and batch certification, including Appendix 1 and Appendix 2, is replaced by the following:"SECTORAL ANNEX ON MEDICINAL PRODUCTS GMP INSPECTION AND BATCH CERTIFICATION TO THE EUROPEAN COMMUNITY-AUSTRALIA AGREEMENT ON MUTUAL RECOGNITION IN RELATION TO CONFORMITY ASSESSMENT, CERTIFICATES AND MARKINGSSCOPE AND COVERAGE1. The Parties mutually establish that the provisions of this Sectoral Annex will cover all medicinal products which are industrially manufactured in Australia and in the European Union, and to which Good Manufacturing Practice (GMP) requirements apply.For medicinal products covered by this Sectoral Annex, each Party will recognise the conclusions of inspections of manufacturers carried out by the relevant inspection services of the other Party and the relevant manufacturing authorisations granted by the competent authorities of the other Party.In addition, the manufacturers certification of the conformity of each batch to its specifications will be recognised by the other Party without re-control at import."Medicinal products" means all products regulated by the pharmaceutical legislation in the European Union and Australia referred to in Section I. The definition of medicinal products includes all human and veterinary products, such as chemical and biological pharmaceuticals, immunologicals, radiopharmaceuticals, stable medicinal products derived from human blood or human plasma, pre-mixes for the preparation of veterinary medicated feedingstuffs, and, where appropriate, vitamins, minerals, herbal remedies and homeopathic medicinal products."GMP" is that part of quality assurance which ensures that products are consistently produced and controlled during manufacture to the quality standards appropriate to their intended use and as required by the marketing authorisation granted by the importing Party. For the purpose of this Sectoral Annex it includes the system whereby the manufacturer receives the specification of the product and/or process from the marketing authorisation holder or applicant and ensures that the medicinal product is made in compliance with this specification (equivalent to Qualified Person certification in the European Union).2. With respect to medicinal products covered by the legislation of one Party ("regulating Party") but not the other, the manufacturing company may request the authority nominated by the relevant contact point of the regulating Party listed in point 12 of Section III, for the purpose of this Agreement, that an inspection be made by the locally competent inspection service. This provision will apply, inter alia, to the manufacture of active pharmaceutical ingredients and intermediate products and products intended for use in clinical trials, as well as mutually determined pre-marketing inspections. Operational arrangements are detailed under point 3(b) of Section III.Certification of manufacturers3. At the request of an exporter, importer or the competent authority of the other Party, the authorities responsible for granting manufacturing authorisations and for supervision of the manufacture of medicinal products will certify that the manufacturer:- is appropriately authorised to manufacture the relevant medicinal product or to carry out the relevant specified manufacturing operation;- is regularly inspected by the authorities, and- complies with the national GMP requirements recognised as equivalent by the two Parties, referred to in Section I. Where different GMP requirements may be used as a reference (in line with the provisions in point 3(b) of Section III), this is to be mentioned in the certificate.The certificates will also identify the site(s) of manufacture (and contract testing laboratories, if any). The format of the certificate will be decided by the Joint Sectoral Group.Certificates will be issued expeditiously, and the time taken should not exceed 30 calendar days. In exceptional cases, such as when a new inspection has to be carried out, this period may be extended to 60 calendar days.Batch certification4. Each batch exported will be accompanied by a batch certificate prepared by the manufacturer (self-certification) after a full qualitative analysis, a quantitative analysis of all the active constituents and all the other tests or checks necessary to ensure the quality of the product in accordance with the requirements of the marketing authorisation. This certificate will attest that the batch meets its specifications and will be kept by the importer of the batch. It will be made available upon request of the competent authority.When issuing a certificate, the manufacturer will take account of the provisions of the current WHO certification scheme on the quality of pharmaceutical products moving in international commerce. The certificate will detail the agreed specifications of the product, the reference of the analytical methods and the analytical results. It will contain a statement that the batch processing and packaging records were reviewed and found in conformity with GMP. The batch certificate will be signed by the person authorised to release the batch for sale or supply, i.e. in the European Union the "qualified person" as referred to in relevant European Union legislation; in Australia, the persons responsible for manufacturing quality control as specified in the relevant Australian legislation.SECTION ILEGISLATIVE, REGULATORY AND ADMINISTRATIVE REQUIREMENTSSubject to Section III, general GMP inspections will be carried out against the GMP requirements of the exporting Party. The applicable legislative, regulatory and administrative provisions related to this Sectoral Annex are listed in the Appendix.However, the reference quality requirements of products to be exported, including their manufacturing method and product specifications, will be those of the relevant product marketing authorisation granted by the importing Party.SECTION IIOFFICIAL INSPECTION SERVICESThe lists of official inspection services related to this Sectoral Annex have been mutually established by the Parties and will be maintained by them. If a Party requests from the other Party a copy of its latest lists of official inspection services, the requested Party will provide the requesting Party with a copy of those lists within 30 calendar days of the date of receipt of that request.SECTION IIIOPERATIONAL PROVISIONS1. Transmission of inspection reportsUpon reasoned request, the relevant inspection services will forward a copy of the last inspection report of the manufacturing or control site, in case analytical operations are contracted out. The request may concern a "full inspection report" or a "detailed report" (see point (2). Each Party will deal with these inspection reports with the degree of confidentiality requested by the Party of origin.If the manufacturing operations of the medicinal product in question have not been inspected recently, i.e. when the last inspection dates back to more than two years or a particular need to inspect has been identified, a specific and detailed inspection may be requested. Parties will ensure that inspection reports are forwarded in no more than 30 calendar days, this period being extended to 60 calendar days should a new inspection be carried out.2. Inspection reportsA "full inspection report" comprises a Site Master File (compiled by the manufacturer or by the inspectorate) and a narrative report by the inspectorate. A "detailed report" responds to specific queries about a firm by the other Party.3. Reference GMP(a) Manufacturers will be inspected against the applicable GMP of the exporting Party (see Section I).(b) With respect to medicinal products covered by the pharmaceutical legislation of the importing Party but not the exporting one, the locally competent inspection service willing to carry out an inspection of the relevant manufacturing operations will inspect against its own GMP or, in the absence of specific GMP requirements, against the applicable GMP of the importing Party. This will also be the case when the locally applicable GMP are not considered equivalent, in terms of quality assurance of the finished product, to the GMP of the importing Party.Equivalence of GMP requirements for specific products or classes of products (e.g. investigational medicinal products, starting materials) will be determined according to a procedure established by the Joint Sectoral Group.4. Nature of inspections(a) Inspections will routinely assess the compliance of the manufacturer with GMP. These are called general GMP inspections (also regular, periodic, or routine inspections).(b) "Product- or process-oriented" inspections (which may be "pre-marketing" inspections as relevant) focus on the manufacture of one or one series of product(s) or process(es) and include an assessment of the validation of and compliance with specific process or control aspects as described in the marketing authorisation. Where necessary, relevant product information (the quality dossier of an application/authorisation dossier) will be provided in confidence to the inspectorate.5. Inspection/establishment feesThe regime of inspection/establishment fees is determined by the manufacturers location. Inspection/establishment fees will not be charged to manufacturers located on the territory of the other Party for products covered by this Sectoral Annex.6. Safeguard clause for inspectionsThe Parties mutually acknowledge that each Party reserves the right to conduct its own inspection for reasons identified to the other Party. Such inspections are to be notified in advance to the other Party, which has the option of joining the inspection. Recourse to this safeguard clause should be an exception. Should such an inspection take place, inspection costs may be recovered.7. Exchange of information between authorities and approximation of quality requirementsIn accordance with the general provisions of this Agreement, the Parties will exchange any relevant information necessary for the ongoing mutual recognition of inspections. For the purposes of demonstration of capability in cases of significant changes to regulatory systems in either of the Parties, additional specific information may be requested by either Party in relation to an official inspection service. Such specific requests may cover information on training, inspection procedures, general information and document exchange, and transparency of agency audits of official inspection services relevant to the operation of this Sectoral Annex. Such requests should be made through and managed by the Joint Sectoral Group as part of an ongoing maintenance programme.In addition, the relevant authorities in Australia and in the European Union will keep each other informed of any new technical guidance or changes to inspection procedures. Each Party will consult the other before their adoption.8. Official batch releaseThe official batch release procedure is an additional verification of safety and efficacy of immunological medicinal products (vaccines) and blood derivatives, carried out by the competent authorities before the distribution of each batch of product. This Agreement will not encompass this mutual recognition of official batch releases. However, when an official batch release procedure applies, the manufacturer will provide, at the request of the importing Party, the official batch release certificate if the batch in question has been tested by the control authorities of the exporting Party.For the European Union, the official batch release procedures for medicinal products for human use are published by the European Directorate for the Quality of Medicines & HealthCare. For Australia, the official batch release procedure is specified in document "WHO Technical Report Series, No 822, 1992".9. Inspectors trainingIn accordance with the general provisions of this Agreement, training sessions for inspectors, organised by the authorities, will be accessible to inspectors of the other Party. The Parties will keep each other informed of these sessions.10. Joint inspectionsIn accordance with the general provisions of this Agreement, and by mutual arrangement between the Parties, joint inspections may be authorised. These inspections are intended to develop common understanding and interpretation of practice and requirements. The setting up of these inspections and their form will be established through procedures approved by the Joint Sectoral Group.11. Alert systemContact points will be agreed between the Parties to permit competent authorities and manufacturers to inform the authorities of the other Party with the appropriate speed in case of quality defects, batch recalls, counterfeiting and other problems concerning quality, which could necessitate additional controls or suspension of the distribution of the batch. A detailed alert procedure will be mutually established.The Parties will ensure that any suspension or withdrawal (total or partial) of a manufacturing authorisation, based on non-compliance with GMP and which could affect the protection of public health, is communicated to the other Party with the appropriate degree of urgency.12. Contact pointsFor the purpose of this Sectoral Annex, the contact points for any technical question, such as exchange of inspection reports, inspectors training sessions, technical requirements, will be:FOR AUSTRALIA: | For medicinal products for human use: The Head of Office Therapeutic Goods Administration Department of Health and Ageing PO Box 100 Woden ACT 2606 Australia Tel. 61-6-232-8622 Fax 61-6-232-8426 |For medicinal products for use in animals: The Manager, Manufacturing Quality and Licensing Section Australian Pesticides and Veterinary Medicines Authority PO Box 6182 Kingston ACT 2604 Australia Tel. 61-6210-4803 Fax 61-6210-4741 |FOR THE EUROPEAN UNION: | The Director of the European Medicines Agency 7 Westferry Circus Canary Wharf London E14 4HB United Kingdom Tel. 44-171-418 8400 Fax 44-171-418 8416 |13. Joint Sectoral GroupA Joint Sectoral Group made up of representatives of the Parties will be established under this Sectoral Annex. It will be responsible for the effective functioning of this Sectoral Annex. It will report to the Joint Committee as the Joint Committee will determine.The Joint Sectoral Group will determine its own rules of procedure. It will take its decisions and adopt its recommendations by consensus. It may decide to delegate its tasks to subgroups.14. Divergence of viewsBoth Parties will use their best endeavours to resolve any divergence of views concerning, inter alia, compliance of manufacturers and conclusions of inspection reports. Unresolved divergences of view will be referred to the Joint Sectoral Group.SECTION IVCHANGES TO THE LIST OF OFFICIAL INSPECTION SERVICESThe Parties mutually recognise the need for this Sectoral Annex to accommodate change, particularly with regard to the entry of new official inspection services or changes in the nature or role of established competent authorities. Where significant changes have occurred with regard to official inspection services, the Joint Sectoral Group will consider what, if any, additional information is required to verify programmes and establish or maintain mutual recognition of inspections, in accordance with point 7 of Section III.In accordance with this Agreement, the Australian veterinary medicinal product manufacturers will be inspected by the Therapeutic Goods Administration (TGA) on behalf of the Australian Pesticides and Veterinary Medicines Authority (APVMA), according to the current Australian code of GMP and the European Union GMP Guide for veterinary medicinal products. The European Union will recognise the conclusions of inspections carried out by the TGA and Australian manufacturers certifications of batch conformity. Should APVMA begin to carry out inspections itself, inspection reports will also be routinely transmitted to the importing Party until there has been a satisfactory verification of the APVMA GMP inspection programme.AppendixLIST OF APPLICABLE LEGISLATIVE, REGULATORY AND ADMINISTRATIVE PROVISIONSFor the European Union:Commission Directive 91/412/EEC of 23 July 1991 laying down the principles and guidelines of good manufacturing practice for veterinary medicinal products, as amended;Directive 2001/82/EC of the European Parliament and of the Council of 6 November 2001 on the Community code relating to veterinary medicinal products, as amended;Directive 2001/83/EC of the European Parliament and of the Council of 6 November 2001 on the Community code relating to medicinal products for human use, as amended;Commission Directive 2003/94/EC of 8 October 2003 laying down the principles and guidelines of good manufacturing practice in respect of medicinal products for human use and investigational medicinal products for human use, as amended;Regulation (EC) No 726/2004 of the European Parliament and of the Council of 31 March 2004 laying down Community procedures for the authorisation and supervision of medicinal products for human and veterinary use and establishing a European Medicines Agency, as amended;Guide to Good Distribution Practice (94/C 63/03);Volume 4  Guidelines for good manufacturing practices for medicinal products for human and veterinary use.For Australia:For products for human use:Therapeutic Goods Act 1989, and Regulations, Orders and Determinations thereunder, including Orders setting standards such as labelling, the Determination establishing Manufacturing Principles and Australian Codes of Good Manufacturing Practice.For products for veterinary use:Legislation  Commonwealth:- Agricultural and Veterinary Chemicals (Administration) Act, 1992- Agricultural and Veterinary Chemicals Act, 1994- Agricultural and Veterinary Chemicals Code Act, 1994- Agricultural and Veterinary Chemicals (Administration) Regulations, 1995- Agricultural and Veterinary Chemicals Instrument No 1 (Manufacturing Principles), 2007- Agricultural and Veterinary Chemicals Code Regulations, 1995Legislation  New South Wales:- Stock Foods Act, 1940- Stock Medicines Act, 1989- Public Health Act, 1991- Poisons and Therapeutic Goods Act, 1966- Pesticides Act, 1979- Agricultural and Veterinary Chemicals (NSW) Act, 1994including any regulations, orders or instruments made under the above legislationLegislation  Victoria:- Animal Preparations Act, 1987- Health Act, 1958- Drugs, Poisons and Controlled Substances Act, 1981- Agricultural and Veterinary Chemicals (Victoria) Act, 1994including any regulations, orders or instruments made under the above legislationLegislation  Queensland:- Agricultural Standards Act, 1994- Stock Act, 1915- Health Act, 1937- Agricultural and Veterinary Chemicals (Queensland) Act, 1994including any regulations, orders or instruments made under the above legislationLegislation  South Australia:- Stock Medicines Act, 1939-1978- Stock Foods Act, 1941- Dangerous Substances Act, 1986- Controlled Substances Act, 1984- Stock Diseases Act, 1934- Agricultural and Veterinary Chemicals (SA) Act, 1994including any regulations, orders or instruments made under the above legislationLegislation  Western Australia:- Veterinary Preparations and Animal Feeding Stuffs Act, 1976 1982- Poisons Act, 1964-1981- Health Act, 1911- Agricultural and Veterinary Chemicals (WA) Act, 1995- Health (Pesticides) Regulations, 1956including any regulations, orders or instruments made under the above legislationLegislation  Tasmania:- Veterinary Medicines Act, 1987- Poisons Act, 1971- Public Health Act, 1997- Agricultural and Veterinary Chemicals (Tasmania) Act, 1994- Pesticides Act, 1968including any regulations, orders or instruments made under the above legislationLegislation  Northern Territory:- Poisons and Dangerous Drugs Act, 1983- Therapeutic Goods and Cosmetics Act, 1986- Stock Diseases Act, 1954- Agricultural and Veterinary Chemicals (NT) Act, 1994including any regulations, orders or instruments made under the above legislationLegislation  Australian Capital Territory- Environment Protection Act, 1997including any regulations, orders or instruments made under the above legislation.".11. The Sectoral Annex on medical devices is replaced by the following:"SECTORAL ANNEX ON MEDICAL DEVICES TO THE EUROPEAN COMMUNITY-AUSTRALIA AGREEMENT ON MUTUAL RECOGNITION IN RELATION TO CONFORMITY ASSESSMENT, CERTIFICATES AND MARKINGSSCOPE AND COVERAGEThe Parties mutually establish that the provisions of this Sectoral Annex will apply to the following products:Products for export to the European Union | Products for export to Australia |(1)All medical devices:(a)manufactured in Australia; and(b)subject to third party conformity assessment procedures, both product- and quality systems-related; and(c)provided for in Council Directive 90/385/EEC of 20 June 1990 on the approximation of the laws of the Member States relating to active implantable medical devices, as amended; and(d)provided for in Council Directive 93/42/EEC of 14 June 1993 concerning medical devices, as amended. | (1)All medical devices:(a)manufactured in the European Union; and(b)subject to conformity assessment procedures, both product- and quality systems-related, under the Australian Therapeutic Goods Act 1989 and Therapeutic Goods Regulations, as amended. |(2)For the purposes of paragraph 1:(a)medical devices provided for in the Appendix are excluded; and(b)unless otherwise provided for or by mutual arrangement by the Parties, "manufacture" of a medical device does not include:(i)restoration or renovation processes such as repairing, re-conditioning, overhauling or refurbishing; or(ii)operations such as pressing, labelling, ticketing, packaging and preparation for sale, conducted alone or in combination with each other; or(iii)quality control inspections alone; or(iv)sterilisation alone. | (2)For the purposes of paragraph 1:(a)medical devices provided for in the Appendix are excluded; and(b)unless otherwise provided for or by mutual arrangement by the Parties, "manufacture" of a medical device does not include:(i)restoration or renovation processes such as repairing, re-conditioning, overhauling or refurbishing; or(ii)operations such as pressing, labelling, ticketing, packaging and preparation for sale, conducted alone or in combination with each other; or(iii)quality control inspections alone; or(iv)sterilisation alone. |SECTION ILEGISLATIVE, REGULATORY AND ADMINISTRATIVE REQUIREMENTSLegislative, regulatory and administrative requirements of the European Union with which Australian-designated conformity assessment bodies will assess compliance | Legislative, regulatory and administrative requirements of Australia with which European Union-designated conformity assessment bodies will assess compliance |Council Directive 90/385/EEC of 20 June 1990 on the approximation of the laws of the Member States relating to active implantable medical devices, as amendedCouncil Directive 93/42/EEC of 14 June 1993 concerning medical devices, as amendedand any legislation adopted on the basis of these Directives | Therapeutic Goods Act 1989, as amendedTherapeutic Goods Regulations 1990, as amendedTherapeutic Goods (Medical Devices) Regulations 2002, as amendedand any subordinate legislation referred to in the above Acts or Regulations, as amended [1] |SECTION IIDESIGNATED CONFORMITY ASSESSMENT BODIESConformity assessment bodies designated by Australia to assess products against the European Unions legislative, regulatory and administrative requirements | Conformity assessment bodies designated by the European Union to assess products against Australias legislative, regulatory and administrative requirements |The lists of designated conformity assessment bodies have been mutually established by the Parties and will be maintained by them. | The lists of designated conformity assessment bodies have been mutually established by the Parties and will be maintained by them. |SECTION IIIAUTHORITIES RESPONSIBLE FOR DESIGNATING THE CONFORMITY ASSESSMENT BODIES FOR THE PURPOSES OF THIS AGREEMENTFor the conformity assessment bodies designated by Australia | For the conformity assessment bodies designated by the Member States of the European Union | Department of Health and Ageing for the Therapeutic Goods Administration | BelgiumMinistÃ ¨re de la SantÃ © publique, de lEnvironnement et de lIntÃ ©gration socialeMinisterie van Volksgezondheid, Leefmilieu en Sociale IntegratieAgence FÃ ©dÃ ©rale des MÃ ©dicaments et des Produits de SantÃ ©  Federaal Agentschap voor Geneesmiddelen en GezondheidsproductenBulgariaÃ Ã ÃÃ ¶Ã °Ã ²Ã ½Ã ° Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã ·Ã ° Ã ¼Ã µÃ ÃÃ ¾Ã »Ã ¾Ã ³Ã ¸Ã Ã µÃ ½ Ã ¸ Ã Ã µÃ Ã ½Ã ¸Ã Ã µÃ Ã ºÃ ¸ Ã ½Ã °Ã ´Ã ·Ã ¾ÃCzech RepublicÃ Ã ad pro technickou normalizaci, metrologii a stÃ ¡tnÃ ­ zkuÃ ¡ebnictvÃ ­DenmarkIndenrigs- og SundhedsministerietLÃ ¦gemiddelstyrelsenGermanyZLG  Zentralstelle der LÃ ¤nder fÃ ¼r Gesundheitsschutz bei Arzneimitteln und Medizinprodukten, BonnZLS  Zentralstelle der LÃ ¤nder fÃ ¼r Sicherheitstechnik, MÃ ¼nchenEstoniaMajandus- ja KommunikatsiooniministeeriumIrelandDepartment of HealthIrish Medicines BoardGreeceÃ ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã ¥Ã ³Ã µÃ ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã ¿Ã ¹Ã ½Ã Ã ½Ã ¹Ã ºÃ ®Ã  Ã Ã »Ã »Ã ·Ã »Ã µÃ ³Ã ³Ã Ã ·Ã Ã Ã ¸Ã ½Ã ¹Ã ºÃ Ã  Ã Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã  Ã ¦Ã ±Ã Ã ¼Ã ¬Ã ºÃ Ã ½SpainMinisterio de Sanidad, PolÃ ­tica Social e IgualdadAgencia EspaÃ ±ola de Medicamentos y Productos SanitariosFranceMinistÃ ¨re de la SantÃ ©Agence FranÃ §aise de SÃ ©curitÃ © Sanitaire des produits de SantÃ ©Agence Nationale du MÃ ©dicament VÃ ©tÃ ©rinaireItalyMinistero della Salute  Dipartimento dell Innovazione  Direzione Generale Farmaci e Dispositivi MediciCyprusThe Drugs Council, Pharmaceutical Services (Ministry of Health)Veterinary Services (Ministry of Agriculture)LatviaZÃ Ã ¼u valsts aÃ £entÃ «raVeselÃ «bas ministrijaLithuaniaLietuvos Respublikos sveikatos apsaugos ministerijaLuxembourgMinistÃ ¨re de la SantÃ ©Division de la Pharmacie et des MÃ ©dicamentsHungaryOrszÃ ¡gos GyÃ ³gyszerÃ ©szeti IntÃ ©zetMaltaDirettorat tal-Affarijiet Regolatorji, AwtoritÃ Maltija dwar l-iStandardsNetherlandsMinisterie van Volksgezondheid, Welzijn en SportInspectie voor de GezondheidszorgAustriaBundesministerium fÃ ¼r GesundheitBundesamt fÃ ¼r Sicherheit im GesundheitswesenPolandMinisterstwo ZdrowiaUrzÃ d Rejestracji ProduktÃ ³w Leczniczych, WyrobÃ ³w Medycznych i ProduktÃ ³w BiobÃ ³jczychPortugalINFARMED:I.P. (Autoridade Nacional do Medicamento e Produtos de SaÃ ºde, I.P.)RomaniaMinisterul SÃ nÃ tÃ Ã ii  Departament Dispozitive MedicaleSloveniaMinistrstvo za zdravjeJavna agencija Republike Slovenije za zdravila in medicinske pripomoÃ keSlovakiaÃ rad pre normalizÃ ¡ciu, metrolÃ ³giu a skÃ ºÃ ¡obnÃ ­ctvo Slovenskej republikyFinlandSosiaali- ja terveysministeriÃ ¶Sosiaali- ja terveysalan lupa- ja valvontavirasto (Valvira)SwedenStyrelsen fÃ ¶r ackreditering och teknisk kontroll (SWEDAC)United KingdomMedicines and Healthcare products Regulatory Agency |SECTION IVPROCEDURES FOR DESIGNATING CONFORMITY ASSESSMENT BODIESProcedures to be followed by Australia in designating conformity assessment bodies to assess products against the European Unions requirements | Procedures to be followed by the European Union in designating conformity assessment bodies to assess products against Australias requirements |The Therapeutic Goods Administration of the Department of Health and Ageing will meet the requirements of the Directives listed in Section I, taking into account Decision No 768/2008/EC of the European Parliament and of the Council of 9 July 2008 on a common framework for the marketing of products, as amended, insofar as it refers to the modules for the various phases of the conformity assessment procedures and the rules for the affixing and use of the CE conformity marking, and be designated for specific categories or classes of devices and conformity assessment procedures. For products covered by Section V, designation will occur on the basis of a confidence-building programme as referred to in point 1.2 of Section V. [2] | Conformity assessment bodies will meet the requirements mentioned in the Directives listed in Section I, taking into account Decision No 768/2008/EC of the European Parliament and of the Council of 9 July 2008 on a common framework for the marketing of products, as amended, insofar as it refers to the modules for the various phases of the conformity assessment procedures and the rules for the affixing and use of the CE conformity marking, and be designated for specific categories or classes of devices and conformity assessment procedures. For products covered by Section V, designation will occur on the basis of a confidence-building programme as referred to in point 1.2 of Section V. [3] |SECTION VADDITIONAL PROVISIONS1. Confidence-building with respect to high-risk devices1.1. A confidence-building process for the purpose of strengthening confidence in the designating systems of each of the Parties will apply for the following medical devices:- active implantable devices as defined in the legislation referred to in Section I;- devices that are classified as class III devices under the legislation referred to in Section I;- medical devices that are implantable intra-ocular lenses;- medical devices that are intra-ocular visco-elastic fluids, and- medical devices that are a barrier indicated for contraception or prevention of the sexual transmission of disease.1.2. The Parties will establish a detailed programme to this effect involving the Therapeutic Goods Administration and the European Unions competent authorities.1.3. The confidence-building period will be reviewed after two years commencing from the date this Sectoral Annex, as amended, becomes effective.1.4. Additional specific requirements for regulatory progress:1.4.1. In pursuance of Articles 2, 7(1), 8(1) and 9(1) of this Agreement, either Party may request additional specific requirements in relation to the conformity assessment bodies for the purposes of demonstration of experience in the evolving regulatory systems.1.4.2. These specific requirements may include training, observed conformity assessment body audits, visits and information and document exchange, including audit reports.1.4.3. These requirements may likewise be applicable in relation to the designation of a conformity assessment body in accordance with this Agreement.2. Registration, listing and inclusion procedures for the Australian Register of Therapeutic Goods (ARTG)2.1. The Parties recognise that Australian procedures under the Therapeutic Goods Act 1989 for the registration, listing or inclusion of products for market surveillance purposes, and corresponding European Union procedures, are unaffected by this Agreement.2.2. Within the framework of this Agreement, the Australian Regulatory Authority will without delay enter a product from the European Union on the ARTG without further assessment of the product. This is contingent upon receipt of a product application accompanied by the prescribed fee and the conformity assessment bodys certification to Australias requirements.2.3. Any fees attached to registration by either Party will be related only to the costs of the medical device registration, enforcement and post-market surveillance activities of the Parties in this sector.3. Exchange of informationThe Parties agree to inform each other of:- certificates withdrawn, suspended, restricted or revoked;- adverse events in the context of the GHTF medical device vigilance procedure;- matters concerning product safety; and- any legislation or amendment to existing legislation adopted on the basis of the legal texts listed in Section I.The Parties will establish contact points for each of these purposes.The Parties will consider the consequences of the establishment of European Database on Medical Devices (Eudamed).In addition, the Therapeutic Goods Administration will advise of any certificates issued.4. New legislationThe Parties jointly note that Australia is to introduce new legislation concerning in vitro diagnostics (IVDs), and that any new arrangements will respect the principles on which this Agreement is based.The Parties mutually declare their plan to extend the scope of this Agreement to IVDs as soon as the Australian legislation on IVDs is in place.5. Measures to protect public health and safetyImplementation of this Sectoral Annex will not constrain a Party from taking measures necessary to protect public health and safety, in accordance with the legislation referred to in Section I. Each Party will duly inform the other Party of such measures.6. Joint Sectoral GroupA Joint Sectoral Group made up of representatives of the Parties will be established under this Sectoral Annex. It will be responsible for the effective functioning of this Sectoral Annex. It will report to the Joint Committee as the latter will determine.The Joint Sectoral Group will determine its own rules of procedure. It will take its decisions and adopt its recommendations by consensus. It may decide to delegate its tasks to subgroups.7. Divergence of viewsBoth Parties will use their best endeavours to resolve any divergence of views. Unresolved divergences of view will be referred to the Joint Sectoral Group.AppendixThe provisions of this Sectoral Annex will not apply to the following devices:- medical devices that contain or are manufactured using cells, tissues or tissue derivatives of animal origin that have been rendered non-viable, where the safety with regard to viruses or other transferable agents requires validated methods for elimination or viral inactivation in the course of the manufacturing process;- medical devices that contain tissues, cells or substances of microbial, bacterial or recombinant origin and are intended for use in or on the human body;- medical devices incorporating tissues or tissue derivatives of human origin;- medical devices incorporating stable derivatives of human blood or human plasma that are liable to act on the human body in a way that is ancillary to the device;- medical devices that incorporate, or intend to incorporate, as an integral part, a substance that, if used separately, might be considered to be a medicine that is intended to act on a patient in a way that is ancillary to the device, and- medical devices that are intended by the manufacturer specifically to be used for chemical disinfection of other medical devices, except for sterilisers using dry heat, moist heat or ethylene oxide.Both Parties may decide by mutual arrangement to extend the application of this Sectoral Annex to the aforementioned medical devices.".Article 2Entry into forceThis Agreement shall enter into force on the first day of the second month following the date on which the Parties have exchanged diplomatic notes confirming the completion of their respective procedures for entry into force of this Agreement.Done at Brussels, in duplicate, on 23 February 2012 in duplicate in the Bulgarian, Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovak, Slovenian, Spanish and Swedish languages, each text being equally authentic.Ã Ã ° Ã Ã ²ÃÃ ¾Ã ¿Ã µÃ ¹Ã Ã ºÃ ¸Ã  Ã Ã Ã Ã ·Por la UniÃ ³n EuropeaZa Evropskou uniiFor Den EuropÃ ¦iske UnionFÃ ¼r die EuropÃ ¤ische UnionEuroopa Liidu nimelÃ Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ½Ã Ã Ã ·For the European UnionPour l'Union europÃ ©ennePer l'Unione europeaEiropas SavienÃ «bas vÃ rdÃ  Europos SÃ jungos varduAz EurÃ ³pai UniÃ ³ rÃ ©szÃ ©rÃ lGÃ §all-Unjoni EwropeaVoor de Europese UnieW imieniu Unii EuropejskiejPela UniÃ £o EuropeiaPentru Uniunea EuropeanÃ Za EurÃ ³psku Ã ºniuZa Evropsko unijoEuroopan unionin puolestaFÃ ¶r Europeiska unionen+++++ TIFF +++++Ã Ã ° Ã Ã ²Ã Ã ÃÃ °Ã »Ã ¸Ã Por AustraliaZa AustrÃ ¡liiFor AustralienFÃ ¼r AustralienAustraalia nimelÃ Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã Ã Ã ±Ã »Ã ¯Ã ±For AustraliaPour l'AustraliePer l'AustraliaAustrÃ lijas vÃ rdÃ  Australijos varduAusztrÃ ¡lia nevÃ ©benGÃ §all-AwstraljaVoor AustraliÃ «W imieniu AustraliiPela AustrÃ ¡liaPentru AustraliaZa AustrÃ ¡liuV imenu AvstralijeAustralian puolestaFÃ ¶r Australien+++++ TIFF +++++[1] OJ L 229, 17.8.1998, p. 3.[1] General reference to Australias subordinate legislation referred to in the Therapeutic Goods Act and Regulations and to anticipate any legislative changes.[2] Presumption of competence is following successful completion of confidence-building for Section V devices.[3] Presumption of competence is following successful completion of confidence-building for Section V devices.--------------------------------------------------